                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF ALABAMA
IN RE:                                                                                              CASE NO.:         14-03988-JCO-13
Charles F. Harris, Jr.                                                                              DATE:                     09/03/2020
Earline M. Harris
DEBTORS                                                                                             DATE CONFIRMED:           09/16/2015
ATTORNEY: Padgett & Robertson                                                                       DATE CLOSED:              07/02/2020


                                                    FINAL REPORT AND ACCOUNTING

I, Daniel B. O'Brien, Chapter 13 Trustee, am filing the following final report and accounting and certify that the estate has been
fully administered. The case was COMPLETED.

Amount paid to Trustee by or for the Debtor for benefit of creditors: $46,869.45


                                                      CLAIM                                             INSURANCE
CREDITOR NAME                          CLASS           AMT          % DIV     PRIN PD      INT PD        PD   DUE             BAL DUE
Atlanta Postal Credit Union         UNSECURED           $6,264.57      6.00      $375.87    $0.00        $0.00        $0.00        $0.00
Azalea City Federal Credit Union    MORTGAGE PAYMENT$15,608.62       100.00        $0.00    $0.00        $0.00        $0.00        $0.00
Azalea City Federal Credit Union    MORTGAGE ARREARAGE  $3,836.28    100.00    $3,836.28    $0.00        $0.00        $0.00        $0.00
BALDWIN COUNTY REVENUE COMM.        PRIORITY                $0.00    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
BALDWIN COUNTY REVENUE COMM.        PRIORITY                $0.00    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
BALDWIN COUNTY REVENUE COMM.        PRIORITY                $0.00    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
BALDWIN COUNTY REVENUE COMM.        PRIORITY                $0.00    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
BAY HOME MEDICAL SERVICES INC       UNSECURED             $128.71      6.00        $7.72    $0.00        $0.00        $0.00        $0.00
Bellsouth Telecommunications, Inc   UNSECURED             $283.66      6.00       $17.02    $0.00        $0.00        $0.00        $0.00
C SPIRE WIRELESS                    UNSECURED           $1,114.39      6.00       $66.86    $0.00        $0.00        $0.00        $0.00
Internal Revenue Service            PRIORITY           $12,410.62    100.00   $12,410.62    $0.00        $0.00        $0.00        $0.00
Internal Revenue Service            UNSECURED           $6,436.51      6.00      $386.19    $0.00        $0.00        $0.00        $0.00
Portfolio Recovery Associates       UNSECURED             $468.73      6.00       $28.12    $0.00        $0.00        $0.00        $0.00
Portfolio Recovery Associates       UNSECURED             $323.79      6.00       $19.43    $0.00        $0.00        $0.00        $0.00
SPRINT CORP                         UNSECURED             $694.55      6.00       $41.67    $0.00        $0.00        $0.00        $0.00
STATE FARM MUTUAL INSURANCEUNSECURED                   $23,373.67      6.00    $1,402.42    $0.00        $0.00        $0.00        $0.00
STATE FARM MUTUAL INSURANCEUNSECURED                   $23,373.67      6.00        $0.00    $0.00        $0.00        $0.00        $0.00
State of Alabama, Dept of Revenue   UNSECURED             $473.12      6.00       $28.39    $0.00        $0.00        $0.00        $0.00
State of Alabama, Dept of Revenue   PRIORITY              $568.13    100.00      $568.13    $0.00        $0.00        $0.00        $0.00
State of Alabama, Dept of Revenue   PRIORITY            $2,010.88    100.00    $2,010.88    $0.00        $0.00        $0.00        $0.00
State of Alabama, Dept of Revenue   UNSECURED             $243.87      6.00       $14.63    $0.00        $0.00        $0.00        $0.00
Teddy J Faust Jr/Baldwin County Revenue
                                    SECURED
                                        Comm - PRO RATA $319.06      100.00      $319.06    $0.00        $0.00        $0.00        $0.00
Teddy J Faust Jr/Baldwin County Revenue
                                    SECURED
                                        Comm - PRO RATA     $0.00    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
Teddy J. Faust, Jr.                 SECURED - PRO RATA $434.30       100.00      $434.30    $0.00        $0.00        $0.00        $0.00
Unsecured Creditors                 UNSECURED               $0.00      6.00        $0.00    $0.00        $0.00        $0.00        $0.00
Wells Fargo Bank, N.A.              MORTGAGE ARREARAGE-PR
                                                        $4,525.56    100.00    $4,525.56    $0.00        $0.00        $0.00        $0.00
Wells Fargo Home Mortgage           MORTGAGE PAYMENT  $181,796.62    100.00        $0.00    $0.00        $0.00        $0.00        $0.00
Wells Fargo Home Mortgage           MORTGAGE ARREARAGE $11,933.03    100.00   $11,933.03    $0.00        $0.00        $0.00        $0.00




                                            Page 1 of 2 - Chapter 13 Case No. 14-03988-JCO-13

               Case 14-03988            Doc 168        Filed 09/03/20 Entered 09/03/20 16:36:48                  Desc Main
                                                        Document Page 1 of 2
                                                                           PRIORITY                                  $14,989.63
                                                                           PRIORITY INSURANCE                             $0.00
                                                                           SECURED                                   $21,048.23
                                                                           INTEREST                                       $0.00
                                                                           UNSECURED                                  $2,388.32
                                                                           COURT CLERK:                                   $0.00
                                                                           ATTORNEY FEE:                              $3,000.00
                                                                           TRUSTEE FEE:                               $2,442.43
                                                                           REFUNDED TO DEBTOR:                        $1,800.84
                                                                           ADMINISTRATIVE:                            $1,200.00
                                                                                                          TOTAL:     $45,669.45


Wherefore the trustee requests a final decree be entered which discharges the trustee and his surety from any and all liability on
account of the above case, closes the estate, and grants such other relief as may be just and proper.


                                                                        /s/ Daniel B. O'Brien
                                                                        Daniel B. O'Brien, Trustee




                                      Page 2 of 2 - Chapter 13 Case No. 14-03988-JCO-13

             Case 14-03988        Doc 168       Filed 09/03/20 Entered 09/03/20 16:36:48                Desc Main
                                                 Document Page 2 of 2
